DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         LUBA SOLONENKO,
                             Appellant,

                                    v.

        GEORGIA NOTES 18, LLC, and FELICE CELLINI, et al,
                          Appellees.

                              No. 4D18-1405

                          [November 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. 14-3589
CACE.

  Andrey Solonenko, Miramar, for appellant.

   Michael B. Stevens and Theodore A. Stevens of Derrevere Stevens
Black & Cozad, West Palm Beach, for appellee Georgia Notes 18, LLC.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.